OFFICE      OF THE ATTORNEY                GENERAL OF TEXAS
                                     AUSTIN




Ii~rablo Walter C. laodwerd,
E0erd of In6cranoaCdPlairsionero
Austin,        %x44




                                                                     dssortbd     hate b.oea
                                                                     ed in r4ttlu4nt     OS




                                               nation OSt&4 Highway
                                           ,    a    ibCiQPaCP1            IWU~S’WN~
                                           Cr       th4    &WQVidQn5               Of
                                  Revricwd C%ril 8trtder
                                 4 that the bulk of WI4
                                 a writtea oa a mttlal
                          IIP QSmSt Q&883,nbhh COnt4a-
                    t es perc4mt or the prdum dll        b4
                    oh end the balma      la alae *pad
                    5klXa4at5,    the tirst  to  mature one
          moBth from the s?Swttve    date of the polioy.
          It   vat    elm   faua4   tht        UaQald n0t4              lnatall-
          IuntEmm8inla a l4 la54t6                        or   th*     & XOb en& e
          after th4 sr~lratfon            of    the       polfay        on4 that
          trot4   b&lamer l- Swquantly io 4XC458                               es       un-
          6arn4d pra&a5         wkea poliofer                  ere oanoel6d.
Xonorebl8       aalter   0. woobard,     Fag4 8


           "It la the Qraotio4 of tha Sxobange In
     ulsposlng af unoollaatlbl~        not4 balaaaen       on
     *~tpi~rd p411010~ an6 n4t06 in 81100ma or UO-
     oarned pmmlumn     on conoel4d p4lloIeu         to treat
     th4n III returned Qres.iums by ruanlng onaorro-
     Pients to the polloI4s,     nhioh states lc rubstance
     thst the premium shuuld hare b44n th4 amount
     lotlmlly 001180t.u.       This pmctIo4       Iran ths    4r-
     ra0t 0s ~au0in.g    *groec    premium     r404IpW      rrori
     wbleh Oooupstlcn Pax 0omQutatIons we ma44 4n6
     reduoee *earned pr4mItuzs* rhloh are us4d In
     adoulating    clsim llsblllty       r4r ;corkta4n*a Commpon-
     utlon    and fubllc Liability       loare    by the D!bedule
     *P' ronruls.
            -It 18 the aont4ntlon   of the ShahaM that
     4   pr4mlum is n*Ither  reoolred  no r larns4 it col-
     leotion   Of In premltn note ir not mad., Avon
     though oot4rqo   ir furniah~.     Ph4 .sxamI~~r#
     tak4 the ponltlon that a $rdiu~ fs reosIv4d
     wh4n fh4 %rohanm lcoeptr either      oarb or netes
     or both in eettlnmeat af the QrdUB       an4 IUrnishro
     the cornrage ~rorldml   In the polioj; and that
     f&ilUrO t4 plk0 OOli~OtiOn 0s l LLOIA artW       tirelOh-
     h6 RUOh0079ZVl@    4008 aOf CMlX'Y4  t0 X'44UO4'IJTOU
     gnwmlumr444iptd. Tbo mamIaer0 furthat oonknd
     that a QrdUr tr urn06 rlmn ths Kxaherrge ha0
     rwma30b the 04vsr8ga     proribad tn th4 Q41107,       4nd
     S6i~re  to Bake collection    of II not@ aQo4pkd      in
     fiaiaeat       thenof 6448 sot redrroeIt8 prsniua earn-
            .
                -Twcj qusstlcns      arlw cut cf the r4eIt44
                                                      grao-
     tices.         naaa4   thin 04partnwnt:
                            aQvIo0               Irirat, it
     'CrQE8 Pr6miun R~oeipts',     ¶a uaee in Art1010 7064,
     Tit14 78, ~ovIs44 Gi~ll sktUOb&i Of Taxm, COnlM-
     Qleter that pramiums bata been raosIr~Q whoa note6
     ruoh as thorn4 4esorIb84 Elsreln hare bun l8eaptcl4
     In aettl4tront of the pranltm    aooount.  (Thoa4 n&48
     are oarrled 66 sdmittmd lcseet4.)
             wmc4n4, IS, In your opinion,  greafuru Mate
     bun aorned uhen oovcrre@ QrovId4d In the Qcltoy
     has boon Surnishrd    to ~mtredo  aho ZeIJ. to nati
     prbBiUB   h4tO ~Jfdtkiltl."
                                                                               780   ,.i




Ifonorablle Xalter       C. Boodwerd, P8ge 5


             14 g0ur rirrt question 83~ refer to krtlcle            9064,
Title ?0, ~evI60d ~lrll statute8 4: Texas. Fa essum                 that
YOUhave reterencs to Article          9064, Title lZ2, F4rn4neS
knnotated Civil Ctetutss,        which reseri am followar
             Yvarg Insurance oor~orntlon,           Lloyd*6, pJr reolpro-
       cala, nnd eny other organization          or conoern trsnssotln~
       the buvlness or Zlre, marine, nmrlae Inland, aooldent,
       cr4dIt, title,    lIr66took,    rldellty,     guornnty   surety,
       0nsu51ty, or any other kind or character of in51~8noe
       burIne85 other than the business ot life Insursnoo,
       ana other than fraternal       bewit      s6eocI6tlone,   within
       this 2tete at the tirPs or filing         Its annucil stat4nont,
       shall report to the Board of Induranoe Oo~~Iado~re
      fbd gross aawunt of prwaiums r4ceIoed upon property
     r*loocted In this Sate or on rl&sd,ocated              In this
       5trt.o during the prmoedlag pm, &cl etaoh of ruoh la-
       suranoe carriers     shall pay an 4auualtex         upon suoh
       gross pr4miam   receipts     a6 roil4w8t      ehall mvm t4f 4r
      three       ond trentpfirs   on hundredths   (3.25)    .I?& out,
      QrOlided,          en? suoh Imumno4 oarrl4rs 6oing two
                      that
      (al or aor kinds of lnwrei3oeburIn458 horein mUerred
      to 8ball pey th4 tax herein lrrled          P on it8 grosr prun-
      Ium rcoalpte whew rnr’srro4 to In th 4 P lau ahnll b4
      the tot.61gors amount of Q~~BI~BBreceived on 480h
      and everr kind of 1nsursao4 or risk writton,           4xoept
      premlrme m4ivea        from other 1104nasd 001~ nler ror
      r4lmurnnoe,     lsrt~ return pr0mlummand dir im     44nd8 paid
      polioyholderr,     but th4re shall be n@ 444uotfon far
      pr4mIurPapaid for rrlnsuramm.            The grams premlum Fe-
      o4ipt8, as above defined,         shall be reported an4 shown
      88 the premium reoalpts         In the re’port to the Bosrd    of
      Insuranc4     GcmnIsoi:~ers by the Insuranoe oerrI4r8,
      upon the worn      stetsmentli Of Ore ($2) prinolpel     otiIosr8
      or euoh oarrlerc.        Cp;.;n reoelpt by the Bowl cif Insur-
      anob G6mmissicmers       of the sworn atatenmtt,      oho*ing
      the gro8e pr8mI~ r406dptB by suoh Insurance Oarriers,
     ,,the i3orrd ol’ Ineuranos CommI56Ionsrs ahall. asrtlfy to
      the Eerlte Treaeurer the umouut of tax66 duo by 4aoh
      Insurance aarrI4r, ~hloh tar shall. be paid to tb4 Stats
      Treaeurer   on OF before the let of bfimah roZlowing.and
      th4 Treeaurer ah611 Is6ue hlr receipt           tc eueh aerrfar
      which e51all be evidence of th4 payment ot euoh taxes.
      RG euoh Inmurenae carrfer shallreoeire            a permit to do
      business in this Ltirte until         all auoh taxes are paid.
      If sny such Iasurcnce csrrie- * &all  heor a6 much es one-
      Pourth of It& entire 6s6ete,   EC ehowu by raid sworn
      ~tat”xm~;e~“~~-.~~~  :; ;,“I,“;    all of tha         followin& 66Our-
      ities:                          -tata,  bonde         of thle Stats tr
      or &ny auunty, iSiO6rpoXVitEdoity Or town             0r this r:tate,
      or other prcperty in thl6 State in whleh              by law suob
Honorable halter   C. Woodward, Pago 4


     ineuranca carriers     aay invest their funds, then the
     annual tax or say such insurahoo oarriers           shall bo
     one and one-fourth     (It) per oent of ita said gro8s
     preaiu~ reoelpts;     and if any such lnsuranco oarrier
     shall inveet as aforesaid       as xuoh as one-half of its
     aase I!8, then the annual tax or euoh insurance oarrler
     shall be five eights of one per cent of lte groa8 prem-
     ium reoaipts, as above defined.         ho oooupatlon tax
     ehail be lovied on insuranoe oarriers          herein rub)oeted
     to a gross proalum reorlpt tax by any county, oltr, or
     town. Ali autuai fraternal        benevolent aoeoclations,      now
     or herearter doing business in this State under the
     lodge system and representative        form of gcvernoynt,
     whether organieed under the iaws of this State or a
     roreign Ltate or oountyy, are exeapt from the prorlaion8
     or thi8 hrtlole.      The taxes aforesaid      shall oonetftutr
       11 taxes coilaotlble     under the laws of this State
   7 against atiy suoh lnauranoe oarriers, exoept the main-
     tenanoe tax provided for uader rrtfole          4908 and the
     tax on promlIMp reoelred under Aorkmen*r Qoatpenaatlon
     Ihsuranae policies,      ae prorldad for in Heue Bill Xo.
     471, Chapter ZS, General and &peclal Lawa, Torty-filth
     Legislature,   Bagular Seasion; taxes prorlded in Eouse
     Biil ho. EM, Chapter 126, General an6 Speolal Laws,
     Forty-Sirth   Legislature,     Regular Session;     and Senate
     B1l.i 77, Chapter 336, General and Speoial Laws, Fortg-
     filth Legislature,     Re&ular   6ession;   and nc other tax
     ehall be lerlod or oolleoted       from any lnauranao oar-
     rler by any oouaty, oity, or town, but this law e&all
     not be construed to prohibit       the levy and oolleotion      of
     State, County, and munioipal taxes upon the real and prr-
     sonal property of such earrler.          Purely oo-operative    or
     mutual fire ineuranor oompanlee oarried on by the members
     thereof solely for the proteotion         of their own property,
     ah4 not for profit,      ahall be exempt from provlaionsof
     this law; however, foreign aseessmnt oaeualty ooapahlee
     admitted to do bueinses in Texas under Chapter 8, Title
     78, Wevised Civil Statute8       of Texar of 19E6, shall also
     pay a tax of three and twenty-itvo         one hundredths (8.65)
     per sent of their gross ~exlum reoelpte from Taxao bwl-
     neae, aa such rooelpts       are herein defined.      Provided, how-
     ever, ii any emoh oompang shall have an amount equal to
     one-htdf of the gross amouxktof assessments, 6~08,            prWdAUM,
Honorable salter    C. modward,     Rgo    6


     or ether   amount8 oolleotad   ira polloyholdrrr     within
      thle State during th8 pr80edi9g,yearr    9s 8hom b7 th9
      sworn st9twent    herein required to be Siled,    lnrrrted
      in any or all of the above-mentioned    89ourltle9,    then
      the annunl t..sx of suoh campmy nhall be two (2) per
      cent of its ~fd reoeipts for suoh preoodlng pertod,
     end if suoh ccmgwmy ahall have invrsted      88 lfo r o uid
     an amount equal    to the pou8 9auwnt of muh reoaiptr
     for the prroedlng year, a9 8han by raid 8wora rtato-
     rent,  then the annwl tax of 8uoh oompmy 8hal2 be one-
     lmli or one per oent of it9 uld reoe1ptm.w
          Art1018 5032, Vernon*8 AMOtataUCivil              SthtUt98,   rud8
in part a9 r0ii0w8:
          *Any o9rtI~Io9t9or suthorlt;   ahall oontlnuo in
     atroot until th9 mu oertifloutm   of authority bo l8-
     wed or 9p9oirioaiiy refused.    The 9oh9Uulo of r9e9
     ret out in ktlole        89&O, 10 iar 99 pertlaant,         9h9ll
     apply to rsoiprooal        exohmager 99d their htforzta~m        in
     faot.     Said  mxohango8 8h9ll pa7 a tu or thrw and one-
     fourth (8 l/4) per o8nt on 8l.l pr8mlua8 oollmoted, u-
     oept ilrb and workmen*@ ocsp9nsation            pr8ml988, md9r
     the provisions     of kxtlcle 7064, Uerisod Clvll Btatute8
     of Texas, lWS, an maendmdby HOUIJOBill No. 6, Ghaptor
     498,    EN&J* ?%O,  ArtSal.     4,  AOtS  or  the Third Called 808-
     alon, Torty-fourth                        199116,a8 am89494 Aot8
     1989, yorty-tlith      Lo                 Xou8e 1#U~ Ho. Ul, 890-
     tlon 1, ae -9d           k6t9 19219, llortpmlxth      L9gi9latw9,
     HQUWBill 190. SW, aubjoot to r9duotlcPI b7 %nvertmant
     In TeXaU 9eourltlss 99 therein protiaod; and exalumga9
     wrftiw workuoo~9~00mpenuatfon            lnrtmnce    rb9U    p9y a
     tax or one-hrU (9) of one ( 1) per cent of the work-
     men*9 ooapenutlon        premlumm ooll9otedaider the prorl-
     9ione of Artlole      POtMa, Retired      Oivll  Ststut88 ot Tuna,
     1988, e8 99aotsd by 80~90 Bill Uo. 8, Ch9ptu 406, Rg9
     eO40, Artlole 4, Aots ot the Third &119d 898810~, forty-
     fourth I,egl918ture,        19R6, a8 aa9nded Aota 1989, Forty-
     tiltthLegislature,       by   House  Bill Ilo. Ul,    Seation l-b,
     aa 9manded Aota 1939, Forty-sixth            L9gI8laturr,    Bouso Bill
     Ho. 587; end a further tax of three-Sltth8              (3/5) ot on9
     (1) per oent or 9uoh Z9mrer mount a9 the Board Q? Inour-
     anoe Commia9lona9 shy a9e999, on workmen*9 Wap9il99tion
     premium oollsoted        in thlr dtate under the proviaiona ot
     2prgter M, motion           1, Aot9 oi r937, Forty-ilrthr      I.@9l9-
           .
                                                                           783   :.Y




honorable   Walter   C.   Woodward   Page 6


            "Provided furth@C, that ah odditio8al      tax of
     one-fifth    (l/a)  or one 1) per omnt or suoh lesser
     amount es. the
                  __ . Board.- of. nauranoa Conuaiealonsr9 say
     assess snail DB paza my euoh exchanges on gross prem-
     iurns oolleoted    for motor vehiole inmuranoe under the
     provisions    oi Chapter 853, Acts of the Fortieth Leglrr-
     leture,   as smeoded Acts of 1937, Forty-rifth      Legisl9-
     ture by senate Bill No. 77. Aata 1915, p. 2698 Aoto
     1939, 46th Leg., p. 417, # 7."
          The word Wgro99" is derinad in the oaee of Fire AQ-
aooiation OS Ehlladelphia  v. Love, 108 S.W. 158, by the Su-
preme Court.  he quote from this case as followa:
             "The word ~groam~ is defined:        *Whole2 entirea
     total;    without deduotioo. * 'k'mbmter~m     Diotlomry; Soott
     v. Hartley, 186 Ind. 846, ab h. B. 886.             T& lengaap
     undrr oonmfderation in the statute         iat     *The gro99 amount
     of premium9 reoaited       In the state.'      There ia no U-
     bigulty in the language of the statute,            and there 8a8
     be no doubt a6 to what its ordinary Prsaning is. The
     rule governing the interpretation         of 9uoh languafheg
     thus stated In Chwnbero Y. Bill, 86 Tex. 472;
     l9.nguags19 plain and unambiguow, there is no room ror
     oon9tru9tion.       It 19 never admissible to resort to 8ubtlm
     and forced oonetruotlons.to       limit or extend the mea90
     w Of 1&ll&JUa@.        hnd, where words or expremelon8 have
     aoqulred a definite      laeaning in law, they mu8t be 90 ex-
     pounded.' Under the rula        or interpretation       itret quoted
     there ia no room for OoMtruOtion          of the lmgua#p       oi   the
     mtntute.      It just simply suran9 that the entire mumre-
     oeived by suoh insurance oompanlem am premiplps in this
     State ehould be the basis upon whioh to emtiarate the
     oooupatlon tax required to be paid by suoh companie8.
     If, however, there were an7 want OS. oertainty             in the
     language used, the Legislature        derined the term in
     theme words:       *Gross premium reoeipt9 are snaermtood
     to be a premium reoeipt reported to the Cosiuiemioner OS
     Insuranoe and Banking by the inmuronoe oompanies upon
     the 9worn rtatenent      of two principal      orfioers    OS suoh
     oompanlem.~ The premiua rearipte          required to be re-
     ported by the ofrfosrs       of the fnmuranoe oompaniee ar8
     the gosa premiuma reoeived         by ths ooapany in this
     state.     Theretore,   takcing the Zanguiig9 oi the entire
     provision into eonsidsration,        it means, as stated be-
liouorable   W6lter 0. woodward, Peea 7


        fore, that the b6e:e upon rhioh the tax 16 to
        assessed  la *the gross pnaiua reoelpte,*  the
        whole amcunt reoelved,  without deduotion or abet,
        plcnt . -
           The tome Rpremlut5~, ~esee6amentW, 91epoeitm, ei
aa used in the law of insurance in oonneotlon wlth the worn
*notow, refer to the lmtnmente        given in pl6ce of payment,
or in payment, in whole or in pert, of in6urenoe premium6 or
66606mmlts.    They mey oonetltute     aotwl   payment, or mere evl-
denoe of a debt, and refer to prdume         or areee6mentr parsed
or ourrentlp due, OYto rall       due in the ruwe.     (Couoh on In-
eurenoe, seotlon 681)
             rfs above etntetld a premium noteamy oonetitute  pap-
Tat    or It JMY merely avl&enoe 6 debt representing     the prm-
        In detenulnlng lgtc Woh al660 6 partlouler       note f6118,
the'teet   16 the intention    oi the p6rtiee.  (Dunoan  v. United
lvhrtu61 Fire In6uranoe 00.. 264 6. W. 1110)
           Ubere premium6 are peyable %n advenae end the pollay
 end the eppllo~tion  aonetitute the aontraot,  the aooepknoe  of
 ;hz premium note lneteeid or oash aSfoot   a payment 0r the pnm-
    . (Amlceble Llte fn6. co. v. mite,     38 s. 7;. (2Q) 660)
             In vlaw  or the forego       authorities,   you ere teeQeot-
 ruiy    adViSed thet  it is the opin"r: on of this Departanent that
 the term "grooe premium reaclpte*       es used In krtiolee    bOS2 and
 7004, ~pre, nenn6 end inaludee all premiums roaeived whether
 in oabh or by note, uhloh erreOt6 6 pejrorent Of th0 PraalUn.
 Bore we are ooaaerned with the propoeltlon         of whether or not
 the notes ,6emorlbe8    above aonetitnte   or effect a payment Or the
 pemium.    Xe believe thnt uafler the ieots stated, the not06 In
 gueetfon erfeut a peynsnt     of the pre5lume.
   ,/’       In er16wer to your eeaond question, you are rurther ed-
..keaU that lt is our opinion that the pre6&upo(Ih6ae been e6rned
  when ooverage provide& In the polioy h66 been furnished to the
  aesnred, notwithctandlag   the f6at the aeeured fails to make
  the premium note paym6nte.
Xonorabl,e Walter   C. W00bmd,         R&O   8



           Tmasting   that   tha   r0r06cag fully enenerm your in-
quiry,   veaare
                                                 Yours very truly




              APPROVEljNOV
                         20; 1940

                                   ,
              ATTORHEYGENERAL OP TEXAS